118 A.2d 515 (1955)
HOLLYWOOD CREDIT CLOTHING CO., Inc., a corporation, Appellant,
v.
Ben HUNDLEY, trading as Hundley Tire Service, Appellee.
No. 1707.
Municipal Court of Appeals for the District of Columbia.
Argued November 14, 1955.
Decided November 30, 1955.
Jack Politz, Washington, D. C., with whom Alvin L. Newmyer, Jr., Washington, D. C., was on the brief, for appellant.
H. Max Ammerman, Washington, D. C., for appellee.
Before CAYTON, Chief Judge, and HOOD and QUINN, Associate Judges.
PER CURIAM.
Hollywood Credit, plaintiff below, caused a garnishment to be directed to Ben Hundley, a tire dealer, and instructed the marshal to serve it on Hundley's bookkeeper, Heitmuller. The marshal's return showed service on Heitmuller as agent of the garnishee. Heitmuller signed and filed answers to the interrogatories showing that nothing was due the judgment defendant. Plaintiff then moved for oral examination of Heitmuller and caused a subpoena to be issued, directing Heitmuller to appear for oral examination and to bring with him certain employment records.
Counsel for garnishee Hundley then came in with a motion to quash the subpoena. At the same time appellant was pressing a motion for a bench warrant for the arrest of Heitmuller. The Municipal Court refused the bench warrant and granted garnishee's motion to quash the subpoena. Plaintiff appeals.
It is clear that there was no error in the rulings made below. Indeed, the judge might properly have gone further and ruled that the entire garnishment proceeding was a nullity because no service was ever had on Hundley the garnishee, and the service on Hundley's bookkeeper accomplished *516 nothing. The various procedures to which a garnishee is subjected under our statute, Code, § 16-312 et seq., can only become operative and enforceable after personal service on the garnishee. See United States ex rel. Ordmann v. Cummings, 66 App.D.C. 107, 85 F.2d 273, where it was held that it is the person of the garnishee, not the res, which confers jurisdiction, and when the garnishee is served the action becomes a suit in personam against him; and that absent such personal jurisdiction a judgment against a garnishee would be a nullity. See also International Finance Corporation v. Jawish, 63 App.D.C. 262, 71 F.2d 985.
In this case the garnishee was never served with the writ and because of the failure of this jurisdictional requirement plaintiff had no right to press any further garnishment proceedings in the case.
Affirmed.